—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 20, 1996, convicting him of burglary in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and a statement he made to law enforcement officials.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those *493raised in his supplemental pro se brief, are without merit. Mangano, P. J., Santucci, Krausman and Feuerstein, JJ., concur.